NO. 07-09-0024-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                SEPTEMBER 1, 2009
                          ______________________________

                                    WILLIE MCDADE,

                                                               Appellant

                                               v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY;

              NO. D-1-DC-08-904103; HON. FRED MOORE, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       After a jury trial, appellant Willie McDade (appellant) was convicted of the offense

of aggravated assault with serious bodily injury. Punishment was assessed by the trial

court at thirty years in the Texas Department of Criminal Justice Institutional Division.

Appellant timely filed his notice of appeal.
        Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein she certifies that, after diligently searching the record, she has

concluded that appellant’s appeal is without merit. Along with her brief, she has filed a

copy of a letter sent to appellant informing him of counsel’s belief that there was no

reversible error and of appellant’s right to appeal pro se. This court notified appellant of

his right to file his own brief or response. Appellant filed a response urging grounds he

believed warranted reversal.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

the evidence at trial and reviewed the objections lodged in same. Upon her final analysis,

counsel determined no reversible error existed. Thereafter, we conducted our own review

of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any

arguable error, per Stafford v. State, 813 S.W.2d 503 ( Tex. Crim. App. 1991). So too did

we consider appellant’s response and the contentions raised therein. Upon doing these

things, we also found no arguable error.

        Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                             Brian Quinn
                                                             Chief Justice

Do not publish.




        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
           Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion
and judgm ent, along with notification of appellant’s right to file a pro se petition for discretionary review. See
T EX . R. A PP . P. 48.4.

                                                        2